 



Exhibit 10.14.3.4

FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT

     This Fourth Amendment (this “Amendment”) to the Note Purchase Agreement
referenced below is entered into as of June 29, 2004, among CapitalSource
Funding II Trust, a Delaware statutory trust (the “Issuer”), CS Funding II
Depositor LLC, a Delaware limited liability company, as Depositor (in such
capacity, the “Depositor”), CapitalSource Finance LLC, a Delaware limited
liability company (“CapitalSource”), as Loan Originator (in such capacity, the
“Loan Originator”) and as Servicer (in such capacity, the “Servicer”) and
Citigroup Global Markets Realty Corp (the “Purchaser”).

R E C I T A L S:

     WHEREAS, the Issuer, the Depositor, CapitalSource, the Loan Originator, the
Servicer and the Purchaser are parties to the Note Purchase Agreement, dated as
of September 17, 2003 (as amended, supplemented and otherwise modified from time
to time, the “Note Purchase Agreement”);

     WHEREAS, the Issuer has requested that the definition of “Maximum Note
Principal Amount” as set forth in the Note Purchase Agreement be amended to
temporarily increase the Maximum Note Principal Balance to Four Hundred Sixty
Million Dollars ($460,000,000);

     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Amendments to the Note Purchase Agreement. Upon the execution and
delivery of this Amendment and satisfaction of the conditions precedent set
forth herein, (i) the following defined term “Incremental Note” is inserted in
the appropriate alphabetical order, and (ii) the definition of “Maximum Note
Principal Balance” in Section 1.01 of the Note Purchase Agreement is hereby
amended and restated in its entirety to read as set forth below:

     “Incremental Note” means a note in the maximum principal amount of Sixty
Million Dollars, substantially in the form of Exhibit A hereto, issued by the
Issuer to the Purchaser. The Incremental Note will evidence the increase in the
commitment evidenced by this Amendment and will be equally and notably secured
with all Notes issued pursuant to the terms of the Basic Documents.

     “Maximum Note Principal Balance” means an amount equal to Four Hundred
Sixty Million Dollars ($460,000,000), less (i) the aggregate outstanding Note
Principal Balance of the Purchased Notes, less (ii) any reductions pursuant to
Section 2.05 of the Sale and Servicing Agreement; provided that by not later
than December 31, 2004, an amount equal to Four Hundred Million Dollars
($400,000,000), less (i) the aggregate outstanding Note Principal Balance of the
Purchased Notes, less (ii) any reductions pursuant to Section 2.05 of the Sale
and Servicing Agreement.

     2. Conditions Precedent. The effectiveness of this Amendment shall be
subject to satisfaction (or waiver by the Purchaser) of the following conditions
precedent:

 



--------------------------------------------------------------------------------



 



     (a) Execution and Delivery of this Amendment. Each of the parties hereto
shall have executed and delivered this Amendment.

     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred or be continuing.

     (c) Incremental Note. The Purchaser shall have received an executed and
authorized Incremental Note.

     3. No Reliance. Each of the Loan Originator, the Depositor and the Issuer
hereby acknowledges that it has not relied on the Purchaser or any of its
officers, directors, employees, agents and “control persons” as such term is
used under the Act and under the Securities Exchange Act of 1934, as amended,
for any tax, accounting, legal or other professional advice in connection with
the transactions contemplated by this Amendment or the Basic Documents, that
each of the Loan Originator, the Depositor and the Issuer has retained and been
advised by such tax, accounting, legal and other professionals as it has deemed
necessary in connection with the transactions contemplated by this Amendment and
the Basic Documents and that the Purchaser makes no representation or warranty,
and shall have no liability with respect to, the tax, accounting or legal
treatment or implications relating to the transactions contemplated by this
Amendment and the Basic Documents.

     4. Defined Terms; Headings. All capitalized terms used herein, unless
otherwise defined herein, have the same meanings provided herein or in the Note
Purchase Agreement. The headings of the various Sections of this Amendment have
been inserted for convenience of reference only and shall not be deemed to be
part of this Amendment.

     5. Limited Amendment. This Amendment is limited precisely as written and
shall not be deemed to (a) be a consent to a waiver or any other term or
condition of the Note Purchase Agreement, the other Basic Documents or any of
the documents referred to therein or executed in connection therewith or
(b) prejudice any right or rights the Purchaser may now have or may have in the
future under or in connection with the Note Purchase Agreement, the other Basic
Documents or any documents referred to therein or executed in connection
therewith. Whenever the Note Purchase Agreement is referred to in the Note
Purchase Agreement or any of the instruments, agreements or other documents or
papers executed and delivered in connection therewith, it shall be deemed to
mean the Note Purchase Agreement, as the case may be, as modified by this
Amendment. Except as hereby amended, no other term, condition or provision of
the Note Purchase Agreement shall be deemed modified or amended, and this
Amendment shall not be considered a novation and all terms and conditions of the
Note Purchase Agreement shall remain in full force and effect and are hereby
ratified in all respects.

     6. Construction. This Amendment is a document executed pursuant to the Note
Purchase Agreement and shall (unless otherwise expressly indicated therein) be
construed, administered or applied in accordance with the terms and provisions
thereof.

     7. Counterparts; Facsimile Signature. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. The parties may execute

2



--------------------------------------------------------------------------------



 



facsimile copies of this Amendment and the facsimile signature of any such party
shall be deemed an original and fully binding on said party.

     8. Governing Law. This Amendment shall be governed by, subject to and
construed in accordance with the applicable terms and provisions of Section
11.06 (Governing Law; Jurisdiction) of the Note Purchase Agreement, which terms
and provisions are incorporated herein by reference.

     9. Limitation on Liability. It is expressly understood and agreed by the
parties hereto that (a) this Amendment is executed and delivered by Wilmington
Trust Company, not individually or personally, but solely as Owner Trustee of
CapitalSource Funding II Trust, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other related documents.

     10. Binding Effect; Assignability. This Amendment shall be governed by,
subject to and construed in accordance with the applicable terms and provisions
of Section 11.04 (Binding Effect; Assignability) of the Note Purchase Agreement,
which terms and provisions are incorporated herein by reference.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
the Note Purchase Agreement to be duly executed by their respective authorized
officers as of the day and year first written above.

              CAPITALSOURCE FUNDING II TRUST,

  By:   Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee
 
       

  By:   /s/ Roseline K. Maney

--------------------------------------------------------------------------------


  Name:   Roseline K. Maney

  Title:   Vice President
 
            CS FUNDING II DEPOSITOR LLC,     as Depositor
 
       

  By:   /s/ Steven A. Museles

--------------------------------------------------------------------------------


  Name:   Steven A. Museles

  Title:   Senior Vice President
 
            CAPITALSOURCE FINANCE LLC,     as CapitalSource, Loan Originator and
Servicer
 
       

  By:   /s/ Steven A. Museles

--------------------------------------------------------------------------------


  Name:   Steven A. Museles

  Title:   Senior Vice President

[Signature Pages to Fourth Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



         

  CITIGROUP GLOBAL MARKETS REALTY CORP.,

  as Purchaser
 
   

  By:   /s/ Ted Yarbrough

--------------------------------------------------------------------------------


  Name:   Ted Yarbrough

  Title:   Managing Director

[Signature Pages to Fourth Amendment to Note Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Form of Incremental Note

 